IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                    April 21, 2004 Session

SHERRY PEARSON As Next of Kin of Addie Pearson, Deceased v. VENCOR
       NURSING CENTER LIMITED PARTNERSHIP, ET AL.

                 A Direct Appeal from the Circuit Court for Carroll County
                    No. 4446    The Honorable Julian P. Guinn, Judge



                     No. W2003-02135-COA-R3-CV - Filed July 16, 2004


Plaintiff sued defendant nursing home located in Carroll County for damages for the injuries and
death of plaintiff’s decedent while a patient in the nursing home. Defendant-nursing home, in its
answer, alleged comparative fault on the part of Jackson-Madison County General Hospital, a
governmental entity. Plaintiff amended her complaint to allege fault on the part of the hospital. The
hospital then filed a motion to dismiss for improper venue which was denied by the trial court. The
case is before this Court on a Rule 9 Interlocutory Appeal. We reverse and remand.


   Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Reversed and
                                       Remanded

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and HOLLY M. KIRBY , J., joined.

Jerry D. Kizer, Jr. and Patrick W. Rogers of Memphis for Appellant, Jackson-Madison County
General Hospital District

Christopher L. Taylor of Memphis for Appellee, Sherry Pearson as next of kin of Addie Pearson,
deceased

                                            OPINION

        Addie Pearson (“Decedent)” was a resident of Vencor Nursing Center d/b/a Huntingdon
Health and Rehabilitation Center (“Vencor”) at the time of her death on September 30, 2001.
Vencor is located in Carroll County, and all of Vencor’s nursing services were provided in
Carroll County. Prior to her death, the Decedent had been hospitalized various times at Jackson-
Madison County General Hospital, owned and operated by Jackson-Madison County General
Hospital District (“Hospital” or “Appellant”) , a governmental entity. All of the care provided to
the Decedent by Hospital occurred at the Jackson-Madison County General Hospital, located in
Madison County, Tennessee. Hospital’s principal office is also in Madison County.
        The next of kin of the Decedent, Sherry Pearson (“Ms. Pearson or “Plaintiff,”) filed a
negligence action against Vencor1 in the Carroll County Circuit Court on March 13, 2002,
alleging that Vencor’s negligence in the Decedent’s care and treatment ultimately led to her
death. Hospital was not named as a defendant in the original complaint.

       On March 28, 2002, the case was removed by Vencor to the United States District Court,
Western District of Tennessee based on diversity jurisdiction. In its Answer in federal court,
Vencor alleged as an affirmative defense the purported negligence of Hospital as a proximate
cause of the decedent’s injuries. Plaintiff then sought, and was granted, permission to amend her
complaint to include Hospital.2 The Amended Complaint was filed July 2, 2002.

       Asserting that its addition destroyed complete diversity, Hospital, on November 12,
2002, moved to dismiss for lack of subject matter jurisdiction. On January 3, 2003, the District
Court denied Hospital’s Motion to Dismiss but remanded the case to Carroll County Circuit
Court to determine whether venue was proper in Carroll County.

        On February 7, 2003, Hospital filed a Motion to Dismiss for Improper Venue in the
Carroll County Circuit Court. The Circuit Court denied the motion, and Hospital subsequently
moved for an interlocutory appeal. On August 8, 2003, the Circuit Court granted the motion,
and Hospital filed a Tenn. R. App. P. 9 application for permission to appeal to this Court, which
we subsequently granted.

       Hospital presents one issue for review: whether the trial court erred in denying Hospital’s
motion to dismiss for improper venue.

       The trial court’s denial of Hospital’s motion to dismiss for improper venue is a question
of law. As such, our review of the trial court’s order is de novo upon the record with no
presumption of correctness accompanying the trial court’s conclusions of law. See Tenn. R.
Appl. P. 13(d); Waldron v. Delffs, 988 S.W.2d 182, 184 (Tenn. Ct. App. 1998); Sims v. Stewart,
973 S.W.2d 597, 599-600 (Tenn. Ct. App. 1998).

       Plaintiff asserts that venue in Carroll County is proper pursuant to T.C.A. § 20-4-101
(1994), which provides:

                  20-4-101. Transitory actions.
                  (a) In all civil actions of a transitory nature, unless venue is
                  otherwise expressly provided for, the action may be brought in the
                  county where the cause of action arose or in the county where the
                  defendant resides or is found.


1
  Plaintiff originally filed suit against Kindred Healthcare Operating, Inc. d/b/a Huntingdon Health and Rehabilitation
Center but was allowed to amend her complaint to change the defendant’s name to Vencor.
2
  Plaintiff also amended her complaint add as a defendant W est Tennessee Healthcare, Inc., but that party has been
dismissed from the case and is therefore not a party to the appeal.

                                                         -2-
                (b) If, however, the plaintiff and defendant both reside in the
               same county in this state, then such action shall be brought either
               in the county where the cause of action arose or in the county of
               their residence.

               (c) Where the action is brought either in the county where the
               cause of action arose or in the county where the defendant resides,
               process may be sent to another county as in local action, and it
               shall not be necessary nor required that the defendant be in the
               county of action either when the action is commenced, or during
               the time between the commencement of the action and service of
               process.

        Plaintiff maintains, and we agree, that the original complaint was properly filed in Carroll
County pursuant to the above statute. It is Plaintiff’s position that since Vencor is a real and
material defendant, Hospital was properly joined as a defendant pursuant to T. R. Civ. P. 20.
Plaintiff relies upon this Court’s decision in Fred’s Finance Co. v. Fred’s of Dyersburg, Inc.,
741 S.W.2d 903 (Tenn. Ct. App. 1987), in which this Court adopted the statement of the
Supreme Court of Missouri in State ex rel. Allen v. Barker, 581 S.W.2d 818, 824 (Mo.1979)
that “the issues of proper venue are contingent upon whether there is proper joinder of parties.”
741 S.W.2d at 908. We continue to agree with the adopted statement, as a general rule, but with
a caveat “unless established law is to the contrary.” Moreover, we note that the venue statute on
which Plaintiff relies applies “unless venue is otherwise expressly provided for.” T.C.A. § 20-
4-101 (a).

        The suit against Hospital, a governmental entity, is controlled by the Tennessee
Governmental Tort Liability Act, 1973 Tenn. Pub. Acts, ch. 345, codified as T.C.A. § 29-20-10
et seq. Section 17 of the Act provides:

               SECTION 17. Venue of Actions. Suits filed under this act must
               be brought in the county in which said governmental entity is
               located. A governmental entity operating in more than one county
               shall be deemed to be located in the county where its principal
               office is found.

This section of the act was originally codified as T.C.A. § 23-3320 and was amended by 1980
Tenn. Pub. Acts, ch. 828, to add the provision for venue also in the county in which “the incident
occurred from which the cause of action arises.”

        “Suits may be brought against the State in such manner and in such courts as the
Legislature may by law direct.” Tenn. Const. art. I, § 17. The enactment of the 1973 Act
explicitly reiterates the absolute immunity of governmental entities. The Act, as codified in §
29-20-201, states, in pertinent part:



                                                -3-
               (a) Except as may be otherwise provided in this chapter, all
               governmental entities shall be immune from suit for any injury
               which may result from the activities of such governmental entities
               wherein such governmental entities are engaged in the exercise
               and discharge of any of their functions, governmental or
               proprietary.

                               *               *              *

                (c) When immunity is removed by this chapter any claim for
               damages must be brought in strict compliance with the terms of
               this chapter.

      This section codifies the existing constitutional doctrine as to immunity from suit of
municipalities acting in their governmental capacity. However, the Act is equally clear as to
immunity for their activities in a proprietary capacity as well. See Crowe v. John W. Harton
Memorial Hospital, 579 S.W.2d 888 (Tenn. Ct. App. 1979).

      After the act declares the absolute immunity of the governmental entities, it proceeds to
remove the immunity for various suits against governmental entities.

        In the instant case, Plaintiff asserts a claim against Hospital, a governmental entity, for
acts that occurred in Madison County, the site of the Hospital. The Act clearly provides that a
suit may be brought in the county in which the governmental entity is located or where the
incident creating the cause of action arises. T.C.A. § 29-20-308. Neither of these conditions
exists. The constitution authorizes the legislature to provide for suit against the state and its
entities in such a manner and in such courts as may be directed. Tenn. Const. art. I, § 17.
Moreover, the Act specifically provides: “When immunity is removed by this chapter, any
claims for damages must be brought in strict compliance with the terms of this chapter. T.C.A.
§ 29-20-201 (c) (emphasis added).

         The Governmental Tort Liability Act is in derogation of the common law and must be
strictly construed. Lockart ex rel. Lockart v. Jackson-Madison County General Hosp., 793
S.W.2d 943 (Tenn. Ct. App. 1992). Essentially, the right to sue Hospital was granted to Plaintiff
by statute, which provided the manner and place for filing of such a suit. If a change is to be
made in the statute to allow suits in jurisdictions other than those set out in the statute, it is for
the legislature and not this Court to make such a provision.

       Accordingly, the order of the trial court denying the defendants’ motion to dismiss is
reversed, and the case is remanded to the trial court for entry of an order dismissing the case as
to Hospital. Costs of the appeal are assessed to Plaintiff, Sherry Pearson, and her surety.


                                       __________________________________________
                                       W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.

                                                   -4-